Citation Nr: 0113554	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  99-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for skin cancer due to x-
ray radiation therapy.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from February 1958 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 1999 rating decision by the 
Boston, Massachusetts, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to service 
connection for skin cancer, claimed as skin cancer due to x-
ray radiation therapy.  

A hearing was held before the undersigned member of the Board 
sitting at Boston, Massachusetts in March, 2001.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard the veteran indicated that at his hearing in 
March 2001 that he had 20 cancerous lesions removed over the 
years and was receiving on going treatment at a VA facility.  
A review of the service medical records (SMR's) show that the 
veteran was treated on multiple occasions with x-ray 
treatments to the right and left side of his face for severe 
acne in 1958.  

An October 1999 letter from a private physician is to the 
effect that the veteran's x-ray exposure might have 
contributed to the development of the veteran's carcinomas.  

In a March 2000 letter from a private physician, the 
physician stated that after reviewing the clinical records 
showing x-ray treatments for the veteran's acne, it was the 
examiner's medical opinion that these likely had a direct 
role in his development of basal cell carcinoma.

In April 2000 a VA examiner noted that the veteran's claims 
that these treatments aggravated his acne, or even promoted 
precancerous lesions to skin cancers may have grounds.  
Service connection is in effect for acne

In view of these opinions, the Board is of the opinion that 
additional development is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all 
private and VA medical records pertaining 
to treatment for skin disorders, to 
include basal cell carcinoma, covering 
the period following his release from 
active duty to the present.  The RO 
should obtain all records which are not 
on file, to include all current VA 
treatment records. 

3.  The claims folder should be referred 
to the same VA physician who performed 
the April 2000 VA examination.  The 
physician is requested to review the 
claims folder and in an addendum render 
an opinion as to whether it is as likely 
as not that the inservice radiation 
treatment caused or aggravates any skin 
disorder diagnosed, to include basal cell 
carcinoma.  Any additional examinations 
or test deemed necessary by the physician 
should be accomplished.  The examiner 
should provide a complete rationale for 
any opinion expressed.

4.  If the physician who conducted the 
April 2000 VA examination is unavailable, 
another VA examination should be 
conducted by an appropriate specialist in 
order to determine the nature, etiology 
and severity of any skin disorder, to 
include basal cell carcinoma found upon 
examination.  The examining specialist 
must be provided with the veteran's 
claims folder, a copy of this Remand, and 
should review the veteran's medical 
history prior to conducting the 
examination.  All testing and any 
specialized examinations deemed necessary 
should be performed.  The examiner 
attention is directed to the October 1999 
and March 2000 private medical 
statements.  It is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the inservice 
radiation treatment caused or aggravates 
any skin disorder diagnosed, to include 
basal cell carcinoma. The examiner should 
provide a complete rationale for any 
opinion expressed.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representativeshould be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




